Exhibit 10.3

THIS VERIFICATION AGENT AGREEMENT dated as of June 7, 2007 (as amended from time
to time, this “Agreement”), among GOAL CAPITAL FUNDING TRUST 2007-1, a Delaware
statutory trust (the “Issuer”), GOAL FINANCIAL, LLC, a California limited
liability company (the “Administrator”), and THE BANK OF NEW YORK TRUST COMPANY,
N.A., a national banking association, as Verification Agent (the “Verification
Agent”).

WITNESSETH:

WHEREAS, the Issuer and the Administrator have entered into an Administration
Agreement dated as of June 7, 2007 (as the same may be amended from time to
time, the “Administration Agreement”) among such parties and Wilmington Trust
Company, as Delaware trustee (the “Delaware Trustee”), The Bank of New York
Trust Company, N.A., as indenture trustee (the “Indenture Trustee”), and The
Bank of New York Trust Company, N.A., as eligible lender trustee (the “Eligible
Lender Trustee”), in connection with the issuance by the Issuer of its notes
under an Indenture of Trust, dated as of June 7, 2007, by and among the Issuer,
the Eligible Lender Trustee and the Indenture Trustee (together with any
Supplemental Indentures and any amendments thereto made from time to time in
accordance with their respective terms, the “Indenture”); and

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

Capitalized terms defined in the Indenture and used but not otherwise defined
herein shall have the meanings assigned to such terms in the Indenture.

Section 1. Duties of the Verification Agent. The Verification Agent agrees, from
the date hereof, to perform such duties and only such duties set forth on
Schedule I hereto. To the extent necessary, in performing such duties, the
Verification Agent shall obtain information from sources other than the
Administrator. In carrying out any of its obligations under this Agreement, the
Verification Agent may act either directly or through agents, attorneys,
accountants, independent contractors and auditors and enter into agreements with
any of them and shall not be liable for the acts and omissions of such agents,
attorneys, accountants, independent contractors and auditors appointed with due
care.

The Verification Agent may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval or other
paper or document believed by it to be genuine and to have been signed or
presented by the property party or parties.

It is hereby understood and agreed by the parties hereto that the Verification
Agent shall rely solely on information provided to it by the Administrator or
appropriate third party sources in performing its duties as set forth in this
Agreement and that the Verification Agent shall have no obligation to monitor
the performance of the Administrator. The parties hereto further agree that the
Verification Agent shall have no liability in connection with the performance of
the Administrator under this Agreement or the Indenture.



--------------------------------------------------------------------------------

Section 2. Information Provided by Issuer. Not later than three (3) Business
Days prior to each Monthly Allocation Date and each Distribution Date, the
Issuer shall deliver to the Verification Agent the applicable Servicer’s Report
and the applicable Issuer Order in order to enable the Verification Agent to
perform its duties pursuant to Section 1 hereof.

Section 3. Indemnification. In performing its duties hereunder, except as
otherwise provided herein, the Verification Agent shall be entitled to the same
indemnities, and held to the same standard of care, as is the Trustee under the
Indenture.

Section 4. Compensation. For so long as the Verification Agent is also acting as
the Trustee under the Indenture, the Verification Agent shall waive the separate
fee otherwise payable to the Verification Agent under this Agreement.

Section 5. Additional Information to be Furnished. The Administrator, on behalf
of the Issuer, shall promptly furnish to the Verification Agent such additional
information regarding the Trust Estate as the Verification Agent shall
reasonably request for purposes of performing its obligations hereunder.

Section 6. Term of Agreement; Resignation and Removal of Verification Agent.

(a) This Agreement shall continue in force until the dissolution of the Issuer,
upon which event this Agreement shall automatically terminate.

(b) Subject to Section 6(d) hereof, the Verification Agent may resign its duties
hereunder by providing the Issuer, the Eligible Lender Trustee, the Delaware
Trustee, the Indenture Trustee and the Administrator with at least 60 days’
prior written notice.

(c) Subject to Section 6(d) hereof, the Issuer may remove the Verification Agent
without cause by providing the Verification Agent with at least 60 days’ prior
written notice.

(d) No resignation or removal of the Verification Agent pursuant to this Section
shall be effective until (i) a successor Verification Agent shall have been
appointed by the Issuer and (ii) such successor Verification Agent shall have
agreed in writing to be bound by the terms of this Agreement in the same manner
as the Verification Agent is bound hereunder; provided, however, that the
Verification Agent may petition a court of competent jurisdiction to appoint a
successor Verification Agent.

(e) The appointment of any successor Verification Agent shall be effective only
if each Rating Agency shall have been given at least 10 days’ prior notice of
such proposed appointment, and a Rating Confirmation shall have occurred with
respect to such appointment.

Section 7. Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by Wilmington
Trust Company, not individually or personally but solely as Delaware Trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it; (b) each of the representations, undertakings and agreements herein made on
the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and

 

2



--------------------------------------------------------------------------------

intended for the purpose of binding only the Issuer; (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto; and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligations, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any other related document.

Section 8. Notices. Any notice, report or other communication given hereunder
shall be in writing (which includes facsimile or other electronic communications
that produce a written image) and addressed as follows:

 

If to the Issuer:   

Goal Capital Funding Trust 2007-1

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890

Attention: Jeanne Oller

Facsimile: (302) 636-4140

E-Mail: joller@wilmingtontrust.com

With a copy to the Administrator at the address determined below
If to the Administrator:   

Goal Financial, LLC

9477 Waples Street, Suite 100

San Diego, California 92121

Attention: Seamus Garland

Facsimile: (858) 452-6648

E-Mail: sgarland@goalfinancial.net

If to the Verification Agent:               

The Bank of New York Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, Florida 32256

Attention: Nathan Turner

Facsimile: (904) 645-1931

E-Mail: nturner@bankofny.com

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand delivered
to the address of such party as provided above.

Section 9. Amendments. This Agreement may be amended from time to time by the
parties hereto so long as a Rating Confirmation has occurred with respect to
such amendment. The Verification Agent shall not be required to enter any
amendment which affects its own rights, duties or obligations hereunder.

 

3



--------------------------------------------------------------------------------

Section 10. Successors and Assigns. This Agreement may not be assigned by the
Verification Agent unless such assignment is previously consented to in writing
by the Issuer and the Indenture Trustee, unless each Rating Agency shall have
been given at least 10 days’ prior notice of, and a Rating Confirmation has
occurred with respect to, such assignment. An assignment in accordance with the
preceding sentence, if accepted by the assignee, shall bind the assignee
hereunder in the same manner as the Verification Agent is bound hereunder.
Notwithstanding the foregoing, this Agreement may be assigned by the
Verification Agent without the consent of the Issuer or the Indenture Trustee to
a corporation or other organization that is a successor (by merger,
consolidation or purchase of assets) to the Verification Agent; provided that
such successor organization executes and delivers to the Issuer an agreement in
which such corporation or other organization agrees to be bound hereunder by the
terms of the assignment in the same manner as the Verification Agent is bound
hereunder, and each Rating Agency shall have been given 10 days’ prior notice
of, and a Rating Confirmation shall have occurred with respect to, such
assignment. Subject to the foregoing, this Agreement shall bind any such
permitted successors or assigns of the parties hereto.

Section 11. Governing Law. THIS VERIFICATION AGENT AGREEMENT SHALL BE CONSTRUED
BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, AND THE RIGHTS,
OBLIGATIONS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

Section 12. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS VERIFICATION AGENT AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH PARTY HERETO HEREBY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF THIS
VERIFICATION AGENT AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

Section 13. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

Section 14. Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall together constitute but one and the same
agreement.

Section 15. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

4



--------------------------------------------------------------------------------

Section 16. Entire Agreement. This Agreement embodies and constitutes the entire
understanding between the parties with respect to the transactions contemplated
by this Agreement, and all prior or contemporaneous agreements, understandings,
representations and statements between the parties, written or oral, are merged
into and superseded by this Agreement.

Section 17. Additional Covenant of Verification Agent. The Verification Agent,
by the execution of this Agreement, covenants, represents and agrees that it
will comply with each covenant, agreement or undertaking set forth in the
Securitization Cooperation Annex attached to and incorporated in this Agreement.

[Signature pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

GOAL CAPITAL FUNDING TRUST 2007-1 By:   WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as Delaware Trustee By:  

/s/ J. Christopher Murphy

Name:   J. Christopher Murphy Title:   Financial Services Officer

 

   S-1   

Verification Agent Agreement

(Goal Capital Funding Trust 2007-1)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

TRUST COMPANY, N.A.,

as Verification Agent

By:  

/s/ Nathan E. Turner

Name:   Nathan E. Turner Title:   Assistant Treasurer

 

   S-2   

Verification Agent Agreement

(Goal Capital Funding Trust 2007-1)



--------------------------------------------------------------------------------

GOAL FINANCIAL, LLC,

as Administrator

By:

 

/s/ Seamus Garland

Name:

 

Seamus Garland

Title:

 

CFO, Senior Vice President, Secretary & Treasurer

 

   S-3   

Verification Agent Agreement

(Goal Capital Funding Trust 2007-1)



--------------------------------------------------------------------------------

SCHEDULE I

DUTIES OF VERIFICATION AGENT

Prior to each Monthly Allocation Date and each Distribution Date, the
Verification Agent shall deliver to the Indenture Trustee a certificate
certifying as to (a) whether the items set forth below with respect to each such
date are accurately reflected in the applicable Monthly Servicer Report and the
applicable Issuer Orders and (b) whether, to the extent applicable, such items
are calculated in accordance with the Indenture:

 

  (1) the amounts payable on such Monthly Allocation Date or Distribution Date,
as applicable, pursuant to Section 5.04 of the Indenture (or, in the event of a
continuing Event of Default, Section 6.02 of the Indenture);

 

  (2) the summary of the Outstanding Amounts of each Class of Notes;

 

  (3) the aggregate principal balances of the Financed Eligible Loans and the
change in such aggregate principal balances since the previous Collection
Period;

 

  (4) the “weighted-average coupon” calculation, which shall be the following
until such time as the Administrator notifies the Indenture Trustee in writing
that such calculation has been modified: for two or more borrowers, (i) the sum
for all such borrowers of the product of the interest rate with respect to each
loan and the principal balance of such loan, divided by (ii) the sum of the
principal balances with respect to such borrowers; and

 

  (5) the balance of the Reserve Fund and any change in such balance since the
previous Collection Period.



--------------------------------------------------------------------------------

ANNEX A

SECURITIZATION COOPERATION ANNEX

This Annex forms a part of the Verification Agent Agreement dated as of June 7,
2007 (the “Agreement”) among Goal Capital Funding Trust 2007-1 (the “Issuer”),
Goal Financial, LLC (the “Administrator”) and The Bank of New York Trust
Company, N.A., as verification agent (the “Verification Agent” or “BNYTC”).
Capitalized terms used but not defined in this Annex A shall have the meanings
assigned to them in Exhibit A hereto and, if not defined therein, in the
Agreement.

(1) Verification Agent Duties.

(a) For as long as the Issuer is subject to Exchange Act reporting requirements,
the Verification Agent shall notify the Issuer within three (3) Business Days of
the related Distribution Date (i) of any legal proceedings pending against the
Verification Agent of the type described in Item 1117 (§ 229.1117) of Regulation
AB and (ii) if the Verification Agent shall become (but only to the extent not
previously disclosed) at any time an affiliate (as contemplated in Item 1119 of
Regulation AB) of any of the parties listed on Exhibit C to this Annex, together
with a description thereof.

(b) Each of the parties to the Verification Agent Agreement acknowledges and
agrees that the purpose of this Annex is to facilitate compliance by Goal and
the Verification Agent with the provisions of Regulation AB, as such may be
amended or clarified from time to time. Therefore, each of the parties agrees
that (a) the obligations of the parties hereunder shall be interpreted in such a
manner as to accomplish compliance with Regulation AB, (b) the parties’
obligations hereunder will be supplemented and modified as necessary to be
consistent with any such amendments, interpretive advice or guidance from the
Commission, convention or consensus among active participants in the
asset-backed securities markets, or otherwise in respect of the requirements of
Regulation AB and (c) the parties shall comply with reasonable requests made by
Goal or the Verification Agent for delivery of additional or different
information, to the extent such information is available or reasonably
attainable, as Goal or the Verification Agent may determine in good faith is
necessary to comply with the provisions of Regulation AB.

(2) Indemnification.

(a) The Verification Agent agrees to indemnify and hold harmless the Issuer and
its officers, directors, shareholders, employees, agents and each Person, if
any, who controls the Issuer within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against, any and all
claims, losses, liabilities, damages or expenses of any nature resulting solely
from or directly related to (i) any untrue statement of a material fact
contained in the Verification Agent Information or (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading, in each case to the extent, but only to
the extent,

 

Annex A-1



--------------------------------------------------------------------------------

that such untrue statement, alleged untrue statement, omission or alleged
omission was contained in or omitted from the information furnished in writing
to Goal by the Verification Agent specifically for use in any of the
Securitization Documents which shall be limited to the Verification Agent
Information.

(b) The Issuer agrees to indemnify and hold harmless BNYTC and its officers,
directors, shareholders, employees, agents and each Person, if any, who controls
BNYTC within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against, any and all claims, losses,
liabilities, damages or expenses (including reasonable fees and expenses of
attorneys) of any nature resulting from or directly related to (i) any untrue
statement of a material fact contained in any of the Securitization Documents,
or (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading, to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission relates to information set forth in the Goal Information.

(c) In no event will BNYTC be liable for special, indirect or consequential
damages relating to this Annex.

(3) This Annex shall survive any termination of the Verification Agent Agreement
or the resignation or removal of BNYTC as Verification Agent with respect to any
liability or obligation of the Verification Agent arising prior to such
termination, resignation or removal; it being understood that the Verification
Agent shall be required to provide any information reasonably requested by Goal
pursuant to this Annex relating to any period during which BNYTC was acting as
Verification Agent, regardless of whether BNYTC shall be acting as Verification
Agent at the time of such request.

 

   Annex A-2   



--------------------------------------------------------------------------------

Exhibit A

DEFINITIONS

As used in this Annex, the following terms shall have the following meanings:

“Commission” means, collectively, the Securities and Exchange Commission and any
successor agency.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Goal” means, collectively, the Issuer, Goal Capital Funding, LLC and Goal
Financial, LLC, a California limited liability company.

“Goal Information” means all information in any Securitization Document, or any
amendment or supplement thereto, other than the Trustee Information.

“Agreement” is defined in the preamble to this Annex.

“Issuer” is defined in the preamble to this Annex.

“Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123 and subject to such clarification
and interpretation as have been provided by the Commission in the adopting
release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506, 1,531 (January 7, 2005)) or by the staff of the Commission, or as
may be provided by the Commission or its staff from time to time.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” means any (i) financing transaction or securities offering that
is payable from or secured, directly or indirectly, by all or a portion of the
Financed Eligible Loans, (ii) sale or other transfer of all or a portion of the
Financed Eligible Loans or (iii) other securitization, secured loan, financing
or similar transaction involving all or a portion of the Financed Eligible
Loans.

“Securitization Document” means any transaction document or any prospectus,
offering document, term sheet, computational material or other information filed
with the Commission or delivered to any rating agency, trustee, investor or
other participant in connection with or during the term of a Securitization,
including (without limitation) any reports under the Exchange Act.

“Verification Agent Information” means any information in any Securitization
Document describing or relating to the Verification Agent or any information
delivered by the Verification Agent to Goal pursuant to this Annex.

 

   Annex A-3   



--------------------------------------------------------------------------------

Exhibit B

The verification agent is The Bank of New York Trust Company, N.A., a national
banking association organized under the laws of the United States. It maintains
a corporate trust office at 10161 Centurion Parkway, Jacksonville, Florida
32256. The Bank of New York Trust Company, N.A. is currently serving as
verification agent for two securitization transactions involving student loans.

 

   Annex A-4   



--------------------------------------------------------------------------------

Exhibit C

ACS Education Services, Inc.

Great Lakes Educational Loan Services, Inc.

Wilmington Trust Company

Goal Financial, LLC

Goal Capital Funding, LLC

Goal Capital Funding Trust 2007-1

Higher Education Funding I, LLC

Higher Education Funding II, LLC

Higher Education Funding III, LLC

Massachusetts Higher Education Assistance Corporation d/b/a American Student
Assistance

Education Credit Management Corporation

Great Lakes Higher Education Guaranty Corporation

 

   Annex A-5   